     Case 3:21-cv-00068-MMD-CLB Document 4 Filed 02/02/21 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     LAVERN C. FAST HORSE, et al.,                        Case No. 3:21-cv-00068-MMD-CLB
7                                   Petitioners,                        ORDER
8      v.
9
      PRESIDENT JOE R. BIDEN, et al.,
10
                                 Respondents.
11

12

13          This case was initiated on February 1, 2021 by Petitioners Lavern Fast Horse,

14   Jerry Jay, Casey Johns, Keith Red Bird Garcia, Jr., and Donovan Dean Fajardo, Jr.

15   (collectively “Petitioners”), who are individuals incarcerated at the Northern Nevada

16   Correctional Center. On that date, the Court received from Petitioners a document entitled

17   “Motion for Release of Illegal Incarceration.” (ECF No. 1-1 (“Motion”).)

18          Petitioners have not paid the filing fee ($5.00 for a petition for writ of habeas

19   corpus) and have not applied to proceed in forma pauperis.

20          Petitioners seek release from custody. The Court therefore construes Petitioners’

21   Motion as a petition for writ of habeas corpus. The petition, however, is not on a form

22   required by the Court. See LSR 3-1. Petitioners’ Motion does not provide much of the

23   information necessary for a petition for writ of habeas corpus. The Motion is largely

24   incomprehensible. Construed as a habeas petition (or as a civil rights complaint, for that

25   matter), Petitioners’ filing is patently meritless.

26          It is therefore ordered that this action is dismissed without prejudice.

27          It is further ordered that Petitioners are denied a certificate of appealability.

28   ///
     Case 3:21-cv-00068-MMD-CLB Document 4 Filed 02/02/21 Page 2 of 2



1            The Clerk of Court is directed to send a copy of this order, and a copy of Petitioners’
2    Motion (ECF No. 1-1), to the Attorney General of the State of Nevada. The Attorney
3    General need not take action regarding this case.
4            The Clerk of Court is further directed to enter judgment accordingly and close this
5    case.
6            DATED THIS 2nd Day of February 2021.
7

8

9                                                MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
